Citation Nr: 0401989	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  03-08 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to nonservice-connected death pension 
benefits.


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel



INTRODUCTION

The veteran had active military service from November 1951 to 
November 1953, with additional inactive military service 
until November 1959.  He is deceased, and the appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which denied the above issues.  

As discussed in more detail below, the Board finds that the 
appellant filed a notice of disagreement with the RO's denial 
of her claim for death pension benefits, thereby initiating, 
but not perfecting, an appeal.  This issue is being REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required on her part.


FINDINGS OF FACT

1.  The veteran died on July [redacted], 1977.  The immediate cause 
of his death was massive head and chest injuries incurred in 
an automobile accident. 

2.  Prior to his death, the veteran was not service-connected 
for any disability.

3.  There is no competent evidence showing the veteran was 
exposed to herbicides during military service.

4.  There is no evidence suggesting that any incident of the 
veteran's military service caused or contributed to cause the 
automobile accident, and the injuries incurred therein, that 
led to his death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1310, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act

VA has a duty to assist the appellant in the development of 
facts pertinent to her claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and her 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  

With respect to VA's duty to notify, the 2002 rating decision 
on appeal, together with the statement of the case (SOC), 
adequately informed the appellant of the types of evidence 
needed to substantiate her claim.  Furthermore, in July 2002, 
the RO sent a letter to the appellant explaining the VCAA and 
asking her to submit certain information.  In accordance with 
the requirements of the VCAA, the letter informed the 
appellant what evidence and information VA would be 
obtaining.  The letter explained that VA would make 
reasonable efforts to help her get evidence such as medical 
records, employment records, etc., but that she was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The letter also 
informed her the elements needed to substantiate a cause of 
death claim.  Therefore, the Board finds that the 
Department's duty to notify has been fully satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that the VCAA notification letter sent to the 
appellant in July 2002 properly notified her of her statutory 
rights.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003); Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003).  That is, even though the letter 
requested a response within 60 days, it also expressly 
notified the appellant that she had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  Moreover, an amendment to the VCAA 
was recently enacted clarifying that the one-year period 
within which evidence may be submitted does not prohibit VA 
from making a decision on a claim before expiration of that 
time period.  Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §  ____).

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant.  The veteran's service medical records have 
been obtained.  The appellant requested that efforts be made 
to obtain the veteran's treatment records from Erlanger 
Hospital, but that facility responded that no records were 
available.  There is no basis for speculating that relevant 
evidence exists that VA has not obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  One of the 
criteria for determining when such an action is necessary is 
when there is some indication in the record that, in this 
case, the veteran should have been service-connected for any 
of the conditions that caused or contributed to cause his 
death.  See 38 C.F.R. § 3.159(c)(4)(i) (2003).  As discussed 
in more detail below, there is no indication in the record 
that such a theory is plausible.  There are no medical 
opinions, nor has the appellant referenced any, suggesting 
that the veteran's death was caused by a condition for which 
service connection should have been awarded.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist her in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  

B. Cause of death

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  
38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 
38 U.S.C.A. §§ 1110 and 1112 (setting forth criteria for 
establishing service connection).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. 
§ 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 
390, 393 (1994).  

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303(a).  
In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The determination as to whether these 
Hickson requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a) (2003).

In addition, service connection may be established on a 
secondary basis for a disability, shown to be proximately due 
to, or the result of, a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  The veteran was not 
service connected for any disability at the time of his 
death, so these provisions are inapplicable to this case.

The veteran died in July 1977.  The immediate cause of his 
death was massive head and chest injuries incurred in an 
automobile accident on the date of death.  

The Board has reviewed all the evidence in the veteran's 
claims file.  Although adequate reasons and bases must be 
provided for any decision, the Board does not have to itemize 
every piece of evidence in a case.  Therefore, the relevant 
evidence in this case is summarized below.

The exact basis of the appellant's claim for service 
connection for the cause of the veteran's death is unclear.  
She has made no specific contentions that the veteran's death 
was somehow caused by an incident of his military service.  
Rather, she specifically argues that it was his post-service, 
civilian employment that led to his death.  She argues that 
the veteran worked for the United States Army in a civilian 
position that exposed him to Agent Orange and that the 
effects of this chemical exposure, including neurological 
disorders, led to the automobile accident that caused his 
death.  She maintains that because the United States Army is 
a branch of the military, the veteran's civilian employment 
should be recognized by VA as a form of military service.

The appellant's arguments that the veteran's civilian 
employment was a form of military service must be rejected as 
a matter of law.  VA's regulations expressly define what 
individuals and groups are considered to have performed 
active military service and are therefore eligible for 
benefits based on such service.  38 C.F.R. §§ 3.6, 3.7.  The 
Board recognizes that the veteran was employed at an Army 
Ammunition Plant, but that employment is not the equivalent 
of active military service.  Therefore, any incident of such 
employment, to include the alleged exposure to Agent Orange 
and other chemicals, is not considered as occurring during 
active service for the purposes of determining entitlement to 
VA benefits.  


The only Agent Orange exposure the appellant claims the 
veteran had was during his civilian employment.  She 
specifically stated in her substantive appeal that she was 
not claiming the veteran served in Vietnam during service.  
Nonetheless, the Board has reviewed the evidence and finds 
there is no basis upon which to conclude the veteran was 
exposed to Agent Orange or other chemicals during his actual 
military service.  There is no medical evidence showing 
diagnosis of a disease presumptively associated with Agent 
Orange, see 38 C.F.R. §§ 3.307, 3.309(e), nor any evidence 
the veteran served in Vietnam, see 38 U.S.C.A. § 1116(f) 
(West 2002).  In fact, his military service concluded years 
before the Vietnam era.

The Board is not concluding the veteran was never exposed to 
Agent Orange or other chemicals - only that if any exposure 
occurred, it was not in the line of duty in the active 
military service.  The Board recognizes evidence submitted by 
the appellant documenting residual chemical contamination at 
the Army Ammunition Plant where the veteran was employed, 
but, for the reasons given above, that employment cannot be 
considered military service.

Regardless of any Agent Orange exposure during service, or 
lack thereof, service connection could still be granted for 
the cause of the veteran's death if the evidence showed a 
particular injury or disease was incurred in the line of duty 
in the active military service and that this injury or 
disease caused or contributed to cause the veteran's death.  
In this case, there is no medical evidence establishing a 
"cause" for the automobile accident that led to the 
veteran's death.  There are newspaper articles suggesting the 
police indicated the veteran had suffered from blackouts ever 
since a prior accident.  The appellant claims the veteran had 
symptoms such as confusion, depression, headaches, and 
personality changes, and the veteran's daughter alleges he 
had brain and nervous system damage.  However, not only are 
these symptoms/disorders not documented in any actual medical 
evidence, but there is also no suggestion in the record any 
of these symptoms were possibly related to disease or injury 
incurred during service.  Again, the appellant does not 
allege that this is the case, but bases her claim on the 
veteran's civilian employment.  The appellant has never 
stated that a medical professional indicated that a possible 
relationship existed between the veteran's death and his 
military service.  The veteran's service medical records show 
no pertinent complaints or diagnoses.  Therefore, there is no 
medical evidence establishing a relationship is possible 
between any medical disorder that may have caused or 
contributed to cause the veteran's death and his military 
service on a direct basis.  

It must be noted that the appellant does not possess the 
requisite medical training or knowledge to render probative 
medical opinions.  Therefore, to the extent her arguments 
contain opinions as to the etiology of any of the conditions 
that caused or may have caused the veteran's death, this is 
simply not competent or persuasive evidence. 

For these reasons, the Board concludes that the evidence 
against the claim is more probative and of greater weight 
and, based on this evidence, finds as fact that service 
connection for the cause of the veteran's death is not 
warranted.  There is simply no competent evidence indicating 
that the injuries received in the automobile accident, which 
then caused the veteran's death, were incurred as a result of 
military service.  There is no benefit of the doubt that 
could be resolved in the appellant's favor.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




	(CONTINUED ON NEXT PAGE)


REMAND

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  

In the letter notifying the appellant of the September 2002 
rating decision that denied service connection for the cause 
of the veteran's death, the RO also informed the appellant 
that her claim for death pension benefits was denied due to 
excessive income.  In her October 2002 notice of 
disagreement, the appellant stated she disagreed with the 
decision because she had low income.  In her December 2002 
statement electing the traditional appeals process, she 
listed death pension as one of the issues with which she 
disagreed.  

It is clear that the appellant's statements were a notice of 
disagreement (NOD) with the RO's denial of death pension 
benefits.  However, the statement of the case (SOC) issued in 
February 2003 only addressed the cause of death claim.  The 
appellant's notice of disagreement is still pending.  It is 
proper to remand this claim because the appellant has not 
been provided a SOC on this issue.  Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 
Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 
124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  
However, this issue will be returned to the Board after 
issuance of the SOC only if perfected by the filing of a 
timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, this claim is REMANDED for the following:

Provide the appellant a statement of the 
case as to the issue of entitlement to 
nonservice-connected death pension 
benefits.  The appellant should be 
informed that she must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  If so, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate. 

The veteran need take no further action until she is so 
informed.  She has the right to submit additional evidence 
and argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  


	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



